DETAILED ACTION
This is a final Office action addressing applicant’s response 12 November 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 6-13 and 15-20 are pending
Claims 1-4, 6-13 and 15-18 are examined
Claims 5, 19 and 20 are withdrawn from consideration
Claims 6 and 14 are cancelled.

Claim Objections
Claim 4 is objected to because of the following informalities: the claim further limits a sealing element and depends from claim 2, however the sealing element as claimed is initially referenced in claim 3.  To expedite prosecution, claim 4 is interpreted as though it depends from claim 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keith (U.S. Publication 2004/0055236).

Claim 1: Keith discloses a washer for use in a cavity wall to connect to a veneer tie that joins an inner wythe and an outer wythe of the cavity wall comprising: 
a washer body (Figs. 1 and 2: 12) having a washer body first side, a washer body second side and a washer body side wall (as shown); 
a hole (through 14) through the washer body; and, 
at least one receiving tab (18) formed and protruding from at least one of the washer body first side and washer body second side, wherein the at least one receiving tab has an opening (20) therethrough.



Claim 3: Keith discloses the washer of claim 2, where each washer body comprises a comprising sealing element (Fig. 5: 22) connected with a structural element (shaft 14). 
 
Claim 4: Keith discloses the washer of claim 2, where the sealing element comprises at least one2Inventor: Ronald Hohmann Jr.Application No.: 16/867,584Examiner: GILBERT, WILLIAM V of neoprene, EPDM, foam, rubber, and any combination thereof (paragraph [0057] notes it is rubber).  

	Claim 8: Keith discloses the washer of claim 1 where the least one receiving tab is formed from a surface portion of at least one the washer body first side or washer body second side (as shown and best understood, the tab extends from the surface which is interpreted as though it is formed from a surface portion).  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 7, 11-13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keith.

Claim 7: Keith discloses the washer of claim 1 except where the embodiment in Fig. 1 discloses two receiving tabs are disposed on the washer body, however, it does disclose a single tab (18) on the washer body with receiving portions (20 on either side of the midpoint as claimed.  The embodiment in Fig. 9, however, has a tab (210) on either side of the midpoint.  It would have been obvious at the time of filing to a person having ordinary skill in the art to have two receiving tabs as opposed to a single tab.  Having two separate tabs would reduce material consumption and function in the same manner as if the tab were a single tab extending the length as shown.

Claims 11 and 17: Keith discloses a system for connecting a veneer tie that joins an inner wythe and an outer wythe comprising (functional use completely capable of being achieved by the prior art as exemplified in Fig. 4): 
a veneer tie (Fig. 4: 20); 

a washer (body 12) having a washer body first side, a washer body second side and a hole through the washer body (as shown in Fig. 3), where the second end portion of the anchor shaft is threadedly attached with the hole (as shown); where the washer body first side abuts the inner surface (as shown in Fig. 4); and, 
at least one receiving tab (18) formed and protruding from the washer body second side (as shown), wherein each receiving tab has an opening (20) therethrough receiving a portion of the veneer tie (as shown).  
	While Fig. 4 shows the tie connecting a first wall to a second wall, it does not disclose wythes.  The examiner takes Official notice that wythes are well known in the art of masonry construction.  For example, it is well known in the art to have an inner block wall made of concrete masonry units (CMU’s), which are structural members, and have an outer wall made of non-structural masonry units such as bricks.  The prior art further does not disclose the holes are threaded.  The examiner takes Official notice that threaded openings are well known in the art for assisting in the insertion of a fastening member.
claim 17, as Keith renders the product obvious, the method of use is also obvious at an obvious way of using the product of Keith.

Claims 12 and 18: the obvious modification of Keith discloses t5Inventor: Ronald Hohmann Jr.Application No.: 16/867,584Examiner: GILBERT, WILLIAM Vhe system and method, where the at least one receiving tab extends outward directly from the washer body (as shown in Fig. 3).  

Claim 13: the obvious modification of Keith discloses the washer of claim 11, where each washer body comprises a comprising sealing element (Fig. 5: 22) connected with a structural element (back surface of the washer), where the sealing element abuts an outward facing surface of the inner wythe (as shown).  

Claim 15: the obvious modification of the prior art as shown in Fig. 1 provides the system of claim 11 except where two receiving tabs are disposed on the washer body, but it does disclose where the first of the two receiving portions (20) is positioned on first side of a midpoint of the washer body, and the second of the two receiving portions is positioned on a second side of the midpoint, where the second side opposes the first side (as shown).  The embodiment in Fig. 9, however, has a 
  
Claim 16: the obvious modification of the prior art provides the system of claim 11 where the least one receiving tab formed from a surface portion of at least one the washer body first side or washer6Inventor: Ronald Hohmann Jr. Application No.: 16/867,584Examiner: GILBERT, WILLIAM Vbody second side (as shown and best understood, the tab extends from the surface which is interpreted as though it is formed from a surface portion).  

Allowable Subject Matter
Claims 9, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The following addresses applicant’s remarks/arguments dated 02 November 2021.  Applicant’s courtesies were appreciated.

Claim rejections – 35 USC 112:
Applicant’s amendment overcome the rejections under this heading and they are withdrawn.

Claim rejections – 35 USC 102 and 103:
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s arguments are directed to the claims as amended which the examiner addressed accordingly above.  Applicant’s amendments overcome the embodiment previously cited in the Office action dated 14 October 2021, however, some of the claims appear to read on a different embodiment as noted above.  Applicant’s courtesies are appreciated, and the examiner notes differences in the prior art and the present invention that can overcome the art cited and place the application in condition for allowance.  These differences are separate from those in allowable claims 9 and 10.  Applicant is invited to an interview to discuss a potential amendment after final to finalize prosecution and place the case in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Upon further review, see Hohmann (CA 2 808 917) and Lapish (U.S. Patent 50,35,099).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649